FILED
                                                                           JUL 03 2014
                           NOT FOR PUBLICATION                         MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


RYAN OSHUN MOORE,

              Petitioner - Appellee,            No. 12-15795

  v.                                            DC No. 3:05 cv 0348 KJD
                                                D. Nev., Reno
DON HELLING; NEVADA ATTORNEY
GENERAL,
                                                ORDER
              Respondents - Appellants.



Before:      FARRIS, TASHIMA, and McKEOWN, Circuit Judges.

       The petition for panel rehearing is granted. The memorandum disposition

filed March 24, 2014, is withdrawn. An amended memorandum and/or opinion

will issue in due course. The petition for rehearing en banc is denied as moot.